Exhibit 10.1

DORMAN PRODUCTS, INC. 2018 CASH BONUS PLAN

 

  1. BACKGROUND AND PURPOSE

Dorman Products, Inc., a Pennsylvania corporation, hereby adopts the Dorman
Products, Inc. 2018 Cash Bonus Plan (the “Plan”), effective as provided in
Paragraph 10. The purpose of the Plan is to align officers’ and other employees’
efforts with the strategic goals of the Company through competitive annual
incentive opportunities.

 

  2. DEFINITIONS

Under the Plan, except where the context otherwise indicates, the following
definitions apply:

(a)    “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b)    “Award” means a cash bonus award granted under the Plan. Except as
otherwise provided by the Committee, an Award shall be expressed as the
percentage of a Participant’s base salary payable for a Plan Year that shall
become payable if the Targets established by the Committee are satisfied. The
portion of an Award that shall be payable to a Participant shall be determined
by the Committee in accordance with the rules established for the Award for each
Plan Year.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Change in Control” means:

(i)    Except as provided in Paragraph 2(d)(ii), “Change in Control” means (A) a
change within a twelve-month period in the holders of more than 50% of the
outstanding voting stock of the Company; or (B) any other events deemed to
constitute a “change in control” by the Committee.

(ii)    With respect to the distribution of amounts subject to an Award that
constitute “deferred compensation” (within the meaning of Section 409A), the
term “Change in Control” shall mean any transaction or series of transactions
that constitutes a change in the ownership or effective control or a change in
the ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A.



--------------------------------------------------------------------------------

(e)    “Committee” means the Compensation Committee of the Board, provided that
all references to the Committee shall be treated as references to the
Committee’s delegate with respect to any Award granted within the scope of the
delegate’s authority pursuant to Paragraph 3(e).

(f)    “Company” means Dorman Products, Inc., a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(g)    “Date of Grant” means the date on which an Award is granted.

(h)    “Disability” means:

(i)    A Participant’s substantial inability to perform the Participant’s
employment duties due to partial or total disability or incapacity resulting
from a mental or physical illness, injury or other health-related cause for a
period of twelve (12) consecutive months or for a cumulative period of fifty-two
(52) weeks in any twenty-four (24) consecutive-month period; or

(ii)    If more favorable to the Participant, “Disability” as it may be defined
in such Participant’s employment agreement between the Participant and the
Company or an Affiliate, if any.

(i)    “Eligible Employee” means an employee of the Company or an Affiliate, as
determined by the Committee.

(j)    “Participant” means an Eligible Employee who is granted an Award.

(k)    “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

(l)    “Plan” means the Dorman Products, Inc. 2018 Cash Bonus Plan as set forth
herein, and as amended from time to time.

(m)    “Plan Year” means the Company’s fiscal year.

(n)    “Qualitative Performance Standards” means performance standards other
than Quantitative Performance Standards, including but not limited to customer
service, management effectiveness, workforce diversity and other Qualitative
Performance Standards relevant to the Company’s business, as may be established
by the Committee, and the achievement of which shall be determined in the
discretion of the Committee.

(o)    “Quantitative Performance Standards” means performance standards such as
(a) income; (b) expense; (c) operating cash flow; (d) capital spending;
(e) total shareholder return, (f) growth in revenues, sales, market share, gross
income, net income, pre-tax income, pre-tax pre-bonus income, stock price,
and/or earnings per share, return on assets, net assets, and/or capital, working
capital, free cash flow and/or after tax cash flow, earnings before

 

-2-



--------------------------------------------------------------------------------

interest and taxes (EBIT), earnings before interest, taxes, depreciation, and
amortization (EBITDA); (g) return on shareholders’ equity, return on invested
capital (h) economic or shareholder value added, acquisition of assets,
(i) acquisition of companies; (j) creation of new joint ventures; (k) growth in
new products; (l) lower product acquisition costs and/or improvements in costs
and/or expenses, (m) ranking against peer companies designated by the Committee
in one or more of the above categories; and (n) other objective financial or
service-based standards relevant to the Company’s business as may be established
by the Committee.

(p)    “Section 16(b) Officer” means an officer of the Company who is subject to
the short-swing profit recapture rules of Section 16(b) of the 1934 Act.

(q)    “Target” means, for any Plan Year, the Qualitative Performance Standards
and the Quantitative Performance Standards established by the Committee, in its
discretion. Qualitative Performance Standards, Quantitative Performance
Standards and the weighting of such Standards may differ from Plan Year to Plan
Year, and within a Plan Year, may differ among Participants or classes of
Participants.

(r)    “Terminating Event” means any of the following events:

(i)    the liquidation of the Company; or

(ii)    a Change in Control.

 

  3. ADMINISTRATION OF THE PLAN

(a)    Administration. The Plan shall be administered by the Committee. The
Committee shall have the power and duty to do all things necessary or convenient
to effect the intent and purposes of the Plan and not inconsistent with any of
the provisions hereof, whether or not such powers and duties are specifically
set forth herein, and, by way of amplification and not limitation of the
foregoing, the Committee shall have the power to:

(i)    provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;

(ii)    construe the Plan, which construction, as long as made in good faith,
shall be final and conclusive upon all parties hereto;

(iii)    correct any defect, supply any omission, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem expedient to
carry the same into effect, and it shall be the sole and final judge of when
such action shall be appropriate; and

(iv)    determine whether the conditions to the payment of a cash bonus pursuant
to an Award have been satisfied.

 

-3-



--------------------------------------------------------------------------------

The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.

(b)    Grants. Subject to the express terms and conditions set forth in the
Plan, the Committee shall have the power, from time to time, to select those
Eligible Employees to whom Awards shall be granted under the Plan, to determine
the amount of cash to be paid pursuant to each Award, and, pursuant to the
provisions of the Plan, to determine the terms and conditions of each Award.

(c)    Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Awards
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of the office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 3(c) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

(d)    Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on the member’s part to indemnity from the Company to the fullest
extent provided by applicable law and the Company’ s Articles of Incorporation
and By-laws in connection with or arising out of any action, suit or proceeding
with respect to the administration of the Plan or the granting of Awards
thereunder in which the person may be involved by reason of the person’s being
or having been a member of the Committee, whether or not the person continues to
be such member of the Committee at the time of the action, suit or proceeding.

(e)    Delegation of Authority. The Committee may delegate its authority with
respect to the grant, amendment, interpretation and administration of Awards,
other than Awards to Section 16(b) Officers, to a person, persons or committee,
in its sole and absolute discretion. Actions taken by the Committee’s
duly-authorized delegate shall have the same force and effect as actions taken
by the Committee. Any delegation of authority pursuant to this Paragraph 3(e)
shall continue in effect until the earliest of:

(i)    such time as the Committee shall, in its sole and absolute discretion,
revoke such delegation of authority;

(ii)    in the case of delegation to a person that is conditioned on such
person’s continued service as an employee of the Company or as a member of the
Board, the date such delegate shall cease to serve in such capacity for any
reason; or

(iii)    the delegate shall notify the Committee that he or she declines to
continue to exercise such authority.

(f)    Participant Information. The Company shall furnish to the Committee in
writing all information the Company deems appropriate for the Committee to
exercise its powers and duties in administration of the Plan. Such information
shall be

 

-4-



--------------------------------------------------------------------------------

conclusive for all purposes of the Plan and the Committee shall be entitled to
rely thereon without any investigation thereof; provided, however, that the
Committee may correct any errors discovered in any such information.

 

  4. ELIGIBILITY

Awards may be granted only to Eligible Employees of the Company and its
Affiliates, as determined by the Committee. No Awards shall be granted to an
individual who is not an Eligible Employee of the Company or an Affiliate of the
Company.

 

  5. AWARDS

The Committee may grant Awards in accordance with the Plan. The terms and
conditions of Awards shall be as determined from time to time by the Committee,
consistent, however, with the following:

(a)    Time of Grant. Awards may be granted at any time from the date of
adoption of the Plan by the Board until the Plan is terminated by the Board or
the Committee.

(b)    Non-uniformity of Awards. The provisions of Awards need not be the same
with respect to each Participant.

(c)    Establishment of Targets and Conditions to Payment of Awards.

(i)    Except as otherwise provided by the Committee, Awards shall be expressed
as a percentage of a Participant’s base salary.

(ii)     The Committee shall establish such conditions on the payment of a bonus
pursuant to an Award as it may, in its sole discretion, deem appropriate.

(iii)    The Award may provide for the payment of Awards in installments, or
upon the satisfaction of Qualitative Performance Standards or Quantitative
Performance Standards, on an individual, divisional or Company-wide basis, as
determined by the Committee.

(iv)    Each Participant shall be entitled to receive payment of the Award for a
Plan Year only after certification by the Committee that the Targets associated
with the Award as established by the Committee for such Plan Year have been
satisfied. Final payments with respect to Awards will vary based on the level of
achievement measured against the pre-determined performance measures.

(v)    Except as provided in Paragraph 5(e)(ii) or as may be approved by the
Committee, each Participant must be employed full-time on the date of payment to
receive the amount earned under the Award. Except as otherwise provided by the
Committee, Awards shall be paid on or before March 15th following the end of the
Plan Year in which payment under the Award is earned.

 

-5-



--------------------------------------------------------------------------------

(vi)    For purposes of calculating whether any Quantitative Performance
Standard has been met, the following effects may be eliminated:
(a) non-recurring items generally excluded from earnings per share and earnings
before interest, taxes and depreciation by institutional investors or analysts
when evaluating the Company’s performance, such as one-time gains from asset
sales, dispute or litigation charges or recoveries, impairment charges, acts of
God, and restructuring charges, but including normal provisions for slow moving
and obsolete inventory and accounts receivable; (b) any acquisitions,
divestitures, discontinuance of business operations, or restructuring, and
(c) the cumulative effect of any accounting changes.

(vii)    Notwithstanding the determination of the amount payable to a
Participant under an Award with respect to any Plan Year under the Plan, the
Committee shall have the discretion to reduce or eliminate the amount otherwise
payable to a Participant if it determines that such a reduction or elimination
of the amount payable is in the best interests of the Company.

(e)    Transfer and Termination of Participant’s Employment.

(i)    Transfer of Employment. A transfer of an Eligible Employee between two
employers, each of which is the Company or an Affiliate of the Company (a
“Transfer”), shall not be deemed a termination of employment. The Committee may
grant Awards pursuant to which the Committee reserves the right to modify the
calculation of an Award in connection with a Transfer. In general, except as
otherwise provided by the Committee at the time an Award is granted or in
connection with a Transfer, upon the Transfer of a Participant between
Affiliates or divisions while an Award is outstanding and unexpired, the
outstanding Award shall be treated as having terminated and expired, and a new
Award shall be treated as having been made, effective as of the effective date
of the Transfer, for the portion of the Award which had not expired or been
paid, but subject to the performance and payment conditions applicable generally
to Awards for Participants who are employees of the transferee Affiliate or
division, all as shall be determined by the Committee in an equitable manner.

(ii)    Termination of Employment. The Committee, in its sole and absolute
discretion and to the extent permitted under and in accordance with
Section 409A, may, but is not required to, make a full or pro-rated payment to a
Participant for a Plan Year in the event of the Participant’s death, Disability,
retirement, or termination of employment during the Plan Year or after the end
of the Plan Year; provided, that payments shall only be made on the earlier of
(i) the death or Disability of the Participant or (ii) the payment date
established under Paragraph 5(c)(v).

(f)    Maximum Grant. In no event shall the amount paid to any Participant
pursuant to an Award for any Plan Year exceed $2 million.

 

  6. TERMINATING EVENTS

The Committee shall give Participants at least thirty (30) days’ notice (or, if
not practicable, such shorter notice as may be reasonably practicable) prior to
the anticipated date of the consummation of a Terminating Event. The Committee
may, in its discretion, provide in such notice that upon the consummation of
such Terminating Event, any remaining conditions to payment of a Participant’s
Award shall be waived, in whole or in part.

 

-6-



--------------------------------------------------------------------------------

  7. AMENDMENT AND TERMINATION

The Company reserves the right in its Board (or a duly authorized committee
thereof) to amend, suspend or terminate the Plan or to adopt a new plan in place
of this Plan at any time. Furthermore, no amendment, suspension or termination
shall, without the consent of the Participant, alter or impair a Participant’s
right to receive payment of the amount earned pursuant to an Award and payable
hereunder without the written consent of the Participant.

 

  8. MISCELLANEOUS PROVISIONS

(a)    Unsecured Creditor Status. A Participant entitled to payment of an Award
hereunder shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Participant or any other person now or at any
time in the future, any right, title, interest, or claim in or to any specific
asset, fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, nor or at any time in the future.

(b)    Non-Assignment of Awards. No amount potentially payable under this Plan
nor any right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge before the date on which payment is made, and any
attempt to anticipate, alienate, sell, assign, pledge, encumber and to the
extent permitted by applicable law, charge, garnish, execute upon or levy upon
the same shall be void and shall not be recognized or given effect by the
Company. Except as expressly provided by the Committee, the rights and benefits
under the Plan shall not be transferable or assignable other than by will or the
laws of descent and distribution.

(c)    Other Company Plans. It is agreed and understood that any benefits under
this Plan are in addition to any and all benefits to which a Participant may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that this Plan shall not affect or impair the rights or
obligations of the Company or a Participant under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.

(d)    Separability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.

(e)    Continued Employment. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon any Participant the right to a continuation of
employment by the Company. The Company reserves the right to dismiss any
employee (including a Participant), or otherwise deal with any employee
(including a Participant) to the same extent as though the Plan had not been
adopted.

 

-7-



--------------------------------------------------------------------------------

(f)    Incapacity. If the Committee determines that a Participant is unable to
care for his affairs because of illness or accident, any benefit due such
Participant under the Plan may be paid to his spouse, child, parent, or any
other person deemed by the Committee to have incurred expense for such
Participant (including a duly appointed guardian, committee, or other legal
representative), and any such payment shall be a complete discharge of the
Company’s obligation hereunder.

(g)     Reporting and Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state and/or local income or other taxes incurred
by reason of payments pursuant to the Plan or to report any amounts paid or
payable under this Plan.

(h)    Application of Company Clawback Policy. All Awards under the Plan shall
be subject to the provisions of any clawback or recoupment policy approved by
the Board and/or Committee, as such policy may be in effect from time to time.

 

  9. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

  10. EFFECTIVE DATE

The Plan is effective for cash bonus awards granted on or after March 21, 2018.

 

-8-